Exhibit 10.8

 

AMENDED AND RESTATED SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

This AMENDED AND RESTATED SEVERANCE AND CHANGE OF CONTROL AGREEMENT
(“Agreement”) is effective as of August 4, 2011 by and between Kratos Defense &
Security Solutions, Inc., (the “Company” or “Kratos”) and Deborah S. Butera
(“Butera”), as approved by the Company’s Board Compensation Committee.

 

A.           Butera and the Company entered into a Severance and Change of
Control Agreement dated August 2, 2010 (the “Original Agreement”) to give Butera
certain protection if she is terminated from employment without Cause, or if
there is a Change of Control of the Company, as defined and more particularly
set forth below.

 

B.             As consideration for Butera’s agreement to continue her duties
and responsibilities, the Company desires to amend and restate the Original
Agreement to make certain changes to comply with Section 409A of the Code and to
give Butera additional protection in the event of a Change of Control of the
Company.

 

Therefore, in consideration of the promises and the mutual covenants contained
below, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.                                       Position.  Butera is presently employed
as Senior Vice President, General Counsel and Secretary/Registered In-House
Counsel of the Company.  The Company shall not change Butera’s job duties and
responsibilities after the Change of Control (as that term is defined in section
4(a) below), if, when considered in their totality as a whole, such a change
results in the nature of Butera’s job duties being substantially different than
the nature of the job duties Butera performed immediately prior to the Change of
Control.

 

2.                                       Vesting Upon Change of Control.  Upon
the occurrence of a Change of Control, the vesting of 100% of all stock options,
stock appreciation rights, restricted stock units and any other equity awards
granted to Butera under the Company’s equity incentive plans that as of the date
of such Change of Control remain unvested shall accelerate, to the extent
permissible by law, notwithstanding and in addition to any existing vesting
provisions set forth in the applicable equity award agreement and/or the Company
equity incentive plan.

 

3.                                       Severance Payments.

 

(a)                                  If Butera (x) is terminated without Cause
(as defined in section 4(c) below) or (y) terminates as a result of a Change in
Control (as defined by section 4(a) below) followed by a Triggering Event (as
defined in section 4(b) below), then Butera will be entitled to receive in
satisfaction of all obligations (other than as provided in section 2 above) that
the Company may have to Butera: (i) in the case of clause (x) hereof, severance
compensation equal to nine (9) months of her base salary then in effect; or in
the case of clause (y) hereof, severance compensation equal to twelve (12)
months of her base salary plus her maximum potential bonus amount for twelve
(12) months; in either case, less applicable taxes and withholding paid on the
60th day following Butera’s termination of employment; and, in the case of
either clause (x) or (y), if needed by Butera, (ii) her then-current health
insurance coverage, at the then current employee cost, during the nine (9) month
period following a termination in

 

1

--------------------------------------------------------------------------------


 

the case of clause (x) or during the twelve (12) month period following a
resignation in the case of clause (y).  Such benefits will be provided for the
applicable period following the date of Butera’s termination.  In addition in
the event that Butera is terminated without Cause, the vesting of 100% of all
stock options, stock appreciation rights, restricted stock units and any other
equity awards granted to Butera under the Company’s equity incentive plans that
as of the date of such termination remain unvested shall accelerate, to the
extent permissible by law, notwithstanding and in addition to any existing
vesting provisions set forth in the applicable equity award agreement and/or the
Company equity incentive plan.  The receipt of the foregoing severance
compensation, health insurance coverage and acceleration of vesting pursuant to
this section 3 will be subject to Butera signing and not revoking a release of
claims agreement in a form reasonably acceptable to the Company, and such
release becoming effective within forty-five (45) days of Butera’s termination
and not thereafter being revoked. To the extent that any of the health insurance
coverage benefits provided in this section 3(a) would result in unintended tax
consequences under Code Section 105(h) or its analog in the Patient Protection
and Affordable Care Act of 2010, Company shall in lieu of providing such
benefits provide Butera with a lump sum payment equal to nine (9) months of
COBRA continuation coverage on the 55th day following Butera’s termination of
employment.

 

(b)                                 For the sake of clarity, no severance
benefit that is paid on account of Butera’s termination of employment will be
paid unless and until Butera incurs a “separation from service” under the
default rules of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  Notwithstanding any other provision of this Agreement to the
contrary, if Butera is a “specified employee” within the meaning of Section 409A
of the Code and the related guidance (“Section 409A”) at the time of Butera’s
separation from service, then only that portion of the severance and benefits
set forth in section 3(a) above, together with any other severance payments or
benefits, that may be considered deferred compensation under Section 409A, which
(when considered together) do not exceed the Section 409A Limit (as defined
below) and which qualify as separation pay under Treasury Regulation
Section 1.409A-1(b)(9)(iii), may be paid within the first six (6) months
following Butera’s separation from service in accordance with section 3(a) above
or (for payments or benefits not provided under this Agreement) with the payment
schedule applicable to each such other payment or benefit.  Otherwise, the
portion of the severance and benefits provided under this Agreement, together
with any other severance payments or benefits that may be considered deferred
compensation under Section 409A, that would otherwise be payable within the six
(6) month period following Butera’s separation from service will accrue during
such six (6) month period and will be paid in a lump sum on the date six
(6) months and one (1) day following the date of Butera’s separation from
service (or the next business day if such date is not a business day).  All
remaining severance payments and benefits will be payable in accordance with the
payment schedule applicable to such payments or benefits.  For purposes of this
Agreement, “Section 409A Limit” means the lesser of two (2) times: (i) the sum
of Butera’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the taxable year of Butera preceding the
taxable year of Butera’s separation from service from the Company as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any related
Internal Revenue Service guidance; or (ii) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which such separation from service occurs.

 

(c)                                  Additional Election Upon Certain Changes of
Control.  If Kratos enters into a definitive agreement (“Definitive Agreement”)
that would result in a Change of Control as defined herein, Butera shall have
the following options in connection with the consummation of the Change of

 

2

--------------------------------------------------------------------------------


 

Control, but only to the extent that the Definitive Agreement so provides: 
(a) to the extent that Kratos is the surviving entity in the Change of
Control, Butera may elect to retain, immediately after the consummation of the
Change of Control, ownership of Kratos equity with a fair market value
immediately after the consummation of the Change of Control that is equal to no
less than 50% of the fair market value of her equity interests in Kratos
(including stock options and restricted stock) immediately prior to the
consummation of the Change of Control, or (b) in the event that Kratos is not
the surviving entity in a Change of Control, Butera may elect to require that no
less than 50% of her equity interests in Kratos (including stock options and
restricted stock) be converted into the same form of equity interest (i.e.,
common stock, stock options, restricted stock, etc.) of the surviving entity or
its parent such that the fair market value of her ownership in the surviving
entity immediately following the Change of Control is no less than the fair
market value of her converted ownership interest in Kratos immediately prior to
the consummation of the Change of Control. A Definitive Agreement may contain
other or no options and Kratos shall have no obligation to ensure that a
Definitive Agreement provides for any of the foregoing options and shall not be
responsible for ensuring any particular tax treatment.  Kratos’ compliance with
the foregoing shall be determined without regard to the tax effect of
the transaction resulting in a Change of Control.

 

4.                                       Definition of Change of Control and
Triggering Event.

 

(a)                                  A Change of Control means the occurrence of
one of the following after the date of this Agreement:

 

(i)                                     Acquisition of Controlling Interest. 
Any person (other than persons who are employed by Kratos or its affiliates at
any time more than one year before a transaction) (“Buyer”) becomes the
“beneficial owner” within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended, directly or indirectly, of Kratos securities
representing 50% or more of the combined voting power of Kratos’
then-outstanding securities, but only to the extent that such ownership
constitutes a “change in the ownership” of Kratos within the meaning of U.S.
Treasury Regulation Section 1.409A-3(i)(5)(v).

 

(ii)                                  Change in Board Control.  During any
consecutive one-year period commencing after the date of this Agreement,
individuals who constituted Kratos’ Board of Directors (“Board”) at the
beginning of such period or their approved replacements, as defined in the next
sentence (“Beginning Board”) cease for any reason to constitute a majority of
the Board. An individual is an “approved replacement” Board member if the Board
members then in office who are Beginning Board members approved his or her
election (or nomination for election) by majority votes, but in either case
excluding any Board member whose initial assumption of office occurred as a
result of an actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board, but only to the extent that such
acquisition constitutes a “change in the effective control” of Kratos within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi).

 

(iii)                               Merger.  Kratos consummates a merger or
consolidation of Kratos with any other corporation unless: (a) the voting
securities of Kratos outstanding immediately before the merger or consolidation
would continue to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 50% of the
combined voting power of the voting securities of Kratos or such surviving
entity outstanding immediately after such merger or consolidation; and (b) no
Buyer becomes the “beneficial owner,” directly or indirectly, of Kratos

 

3

--------------------------------------------------------------------------------


 

securities representing 50% or more of the combined voting power of Kratos’ then
outstanding securities, but only to the extent that such ownership constitutes a
“change in the ownership” of Kratos within the meaning of U.S. Treasury
Regulation Section 1.409A-3(i)(5)(v).

 

(iv)                              Sale of Assets.  Any Buyer acquires all, or
substantially all, of Kratos’ assets, but only to the extent that such
acquisition results in a “change in the ownership of a substantial portion” of
Kratos’ assets within the meaning of U.S. Treasury Regulation
Section 1.409A-3(i)(5)(vii).

 

(b)                                 A “Triggering Event” means (i) Butera’s
termination from employment by the Company without Cause; (ii) a material change
in the nature of Butera’s role or job responsibilities so that Butera’s duties
and responsibilities after the Change of Control, when considered in their
totality as a whole, are substantially diminished in nature from the job duties
Butera performed immediately prior to the Change of Control; (ii) the relocation
of Butera’s principal place of work to a location of more than thirty (30) miles
from the location Butera was assigned to immediately prior to the Change of
Control and more than 30 miles farther from Butera’s principal residence
immediately prior to the Change of Control and such relocation results in
Butera’s one-way commute to work increasing by more than thirty (30) miles based
on Butera’s principal place of residence immediately before such relocation was
announced ; or (iii) the Company materially breaches this Agreement; provided,
however, in the case of a Triggering Event described in clause (i), (ii) or
(iii) hereof, such condition shall not exist unless Butera provides written
notice to the Company within ninety (90) days of its initial existence and the
Company does not cure such condition within thirty (30) days from the date it
receives such notice from Butera.  In addition, no Triggering Event will be
deemed to have occurred unless Butera separates from service within twelve (12)
months from the date such Triggering Event initially.

 

(c)                                  “Cause” means (i) acts or omissions
constituting gross negligence, recklessness or willful misconduct on the part of
Butera with respect to Butera’s obligations or otherwise relating to the
business of the Company; (ii) Butera’s material breach of this Agreement or the
Company’s standard form of confidentiality agreement; (iii) Butera’s conviction
or entry of a plea of nolo contendere for fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude; (iv) Butera’s failure
to perform her duties and responsibilities as General Counsel to the reasonable
satisfaction of the Board after being provided with notice thereof and thirty
(30) days opportunity to remedy such failure; and (v) Butera’s willful neglect
of duties or performance.  Notwithstanding the foregoing, a termination under
subsection (v) shall not constitute a termination for “Cause” unless the Company
has first given Butera written notice of the offending conduct (such notice
shall include a description of remedial actions that the Company reasonably
deems appropriate to cure such offending conduct) and a thirty (30) day
opportunity to cure such offending conduct.  In the event the Company terminates
Butera’s employment under subsection (v), the Company agrees to participate in
binding arbitration, if requested by Butera, to determine whether the cause for
termination was willful neglect of duties or poor performance as opposed to some
other reason that does not constitute Cause under this Agreement.

 

5.                                       General Provisions.  Nothing in this
Agreement is intended to change the at-will nature of Butera’s employment with
the Company.  This Agreement and Butera’s offer letter and the Proprietary
Information and Innovations Agreement signed by Butera, constitute the entire
agreement between Butera and the Company with respect to Butera’s employment
with the Company.  No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in writing and signed by the parties.

 

4

--------------------------------------------------------------------------------


 

6.                                       Compliance with Section 409A of the
Code.  This Agreement is intended to comply with Section 409A of the Code (or
any regulations or rulings thereunder), and shall be construed and interpreted
in accordance with such intent.  Notwithstanding anything to the contrary in
this Agreement, the Company, in the exercise of its sole discretion and without
the consent of Butera, may amend or modify this Agreement in any manner in order
to meet the requirements of Section 409A as amplified by any Internal Revenue
Service or U.S. Treasury Department guidance.  Any provision of this Agreement
that would cause the payment of any benefit to fail to satisfy Section 409A
shall have no force and effect until amended to comply with Code Section 409A
(which amendment shall be retroactive to the extent permitted by the Code or any
regulations or rulings thereunder).  Butera is encouraged to consult a tax
adviser regarding the potential impact of Section 409A.

 

7.                                       Parachute Payment Excise Tax.

 

(a)                                  In the event that any payment or benefit
(within the meaning of Section 280G(b)(2) of the Code) to Butera for Butera’s
benefit, paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in connection with, or arising out of, Butera’s
employment with the Company or a Change of Control (a “Payment” or “Payments”),
would be subject to the excise tax imposed by Code Section 4999, or any interest
or penalties are incurred by Butera with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then Butera will be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Butera of all taxes (including any interest or penalties (other than interest
and penalties imposed by reason of Butera’s failure to file timely a tax return
or pay taxes shown due on Butera’s return) imposed with respect to such taxes
and the Excise Tax), including any Excise Tax imposed upon the Gross-Up Payment,
Butera retains an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon the Payments.

 

(b)                                 An initial determination as to whether a
Gross-Up Payment is required pursuant to this Agreement and the amount of such
Gross-Up Payment shall be made by the Company.  The Company shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to Butera within fifteen (15) days of the date
of Butera’s termination, if applicable, or such other time as requested by
Butera (provided Butera reasonably believes that any of the Payments may be
subject to the Excise Tax).  If requested by Butera, the Company shall furnish
Butera, at the Company’s expense, with an opinion reasonably acceptable to
Butera from the Company’s accounting firm (or an accounting firm of equivalent
stature reasonably acceptable to Butera) that there is a reasonable basis for
the Determination.  Any Gross-Up Payment determined pursuant to this section 7
shall be paid by the Company to Butera within five (5) days of receipt of the
Determination.

 

(c)                                  As a result of the uncertainty in the
application of Sections 4999 and 280G of the Code, it is possible that a
Gross-Up Payment (or a portion thereof) will be paid which should not have been
paid (an “Excess Payment”) or a Gross-Up Payment (or a portion thereof) which
should have been paid will not have been paid (an “Underpayment”).

 

(d)                                 An Underpayment shall be deemed to have
occurred (A) upon notice (formal or informal) to Butera from any governmental
taxing authority that Butera’s tax liability (whether in respect of Butera’s
current taxable year or in respect of any prior taxable year) may be increased
by reason of the imposition of the Excise Tax on a Payment or Payments with
respect to which the Company has failed to make a sufficient Gross-Up Payment,
(B) upon a determination by a court, or (C)

 

5

--------------------------------------------------------------------------------


 

by reason of determination by the Company (which shall include the position
taken by the Company, together with its consolidated group, on its federal
income tax return).  If an Underpayment occurs, Butera shall promptly notify the
Company and the Company shall promptly, but in any event at least five (5) days
prior to the date on which the applicable government taxing authority has
requested payment, pay to Butera an additional Gross-Up Payment equal to the
amount of the Underpayment plus any interest and penalties (other than interest
and penalties imposed by reason of Butera’s failure to file timely a tax return
or pay taxes shown due on Butera’s return) imposed on the Underpayment.

 

(e)                                  An Excess Payment shall be deemed to have
occurred upon a Final Determination (as hereinafter defined) that the Excise Tax
shall not be imposed upon a Payment or Payments (or portion thereof) with
respect to which Butera had previously received a Gross-Up Payment.  A “Final
Determination” shall be deemed to have occurred when Butera has received from
the applicable government taxing authority a refund of taxes or other reduction
in Butera’s tax liability by reason of the Excise Payment and upon either
(A) the date a determination is made by, or an agreement is entered into with,
the applicable governmental taxing authority which finally and conclusively
binds Butera and such taxing authority, or in the event that a claim is brought
before a court of competent jurisdiction, the date upon which a final
determination has been made by such court and either all appeals have been taken
and finally resolved or the time for all appeals has expired or (B) the statute
of limitations with respect o Butera’s applicable tax return has expired.  If an
Excess Payment is determined to have been made, the amount of the Excess Payment
shall be repaid by Butera to the Company unless, and only to the extent that,
the repayment would either reduce the amount on which Butera is subject to tax
under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.

 

(f)                                    Notwithstanding anything contained in
this Agreement to the contrary, in the event that, according to the
Determination, an Excise Tax will be imposed on any Payment or Payments, the
Company shall pay to the applicable government taxing authorities, as Excise Tax
withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.

 

 

 

Deborah S. Butera

 

 

Dated:

August 4, 2011

/s/ Deborah S. Butera

 

 

 

 

 

Kratos Defense & Security Solutions, Inc.

 

 

 

Dated:

August 4, 2011

/s/ Eric DeMarco

 

 

By: Eric DeMarco, President and CEO

 

6

--------------------------------------------------------------------------------